Katherine Batchelor v. Commissioner.Batchelor v. CommissionerDocket No. 3711-69 SC.United States Tax CourtT.C. Memo 1970-24; 1970 Tax Ct. Memo LEXIS 335; 29 T.C.M. (CCH) 69; T.C.M. (RIA) 70024; February 3, 1970, Filed.  Katherine Batchelor, pro se, 307 W. 111 St., Apt. 1R, New York,N. Y. Marlene Gross, for the respondent.  DAWSONMemorandum Findings of Fact and Opinion DAWSON, Judge: Respondent determined a deficiency of $348 in petitioner's Federal income tax for the year 1967. The only issue for decision is whether the petitioner provided in 1967 more than one-half of the total support for her sister, niece and nephew so that she is entitled to deductions for dependency credit exemptions for them under the provisions of sections 151(e) and 152(a), Internal Revenue Code of 1954.  70 Findings of Fact Katherine Batchelor (herein called petitioner) was a resident of New York, New York, when she filed her petition herein. She filed her individual*336  Federal income tax return for the year 1967 with the district director of internal revenue for the district of Manhattan. During the first nine months of 1967 the petitioner's sister, Nancy Richardson, and her niece and nephew, Juanita and David Richardson, lived together in a housing project in Moss Point, Mississippi. Juanita was then 12 years of age and David was 9. Nancy received about $57 per month from the Welfare Department of the State of Mississippi. Nancy also did some work, earning about $25 per week. Nancy expended about $150 per month for the support of herself and her children, which included two besides Juanita and David. Petitioner gave Nancy about $30 per month during the first nine months of 1967, and such amount was used for the support of Nancy, Juanita and David. In October 1967, Nancy and her four children moved to New York City and began living with petitioner and her husband in a five-room apartment at 307 W. 111th Street which was rented by petitioner for $80 per month. From October through December the petitioner provided about $90 per month for the support of Nancy, Juanita and David. In addition, petitioner paid $100 toward their bus transportation*337  from Mississippi to New York. For the month of December 1967 Nancy received $207.15 from the New York City Department of Social Services for the support of herself and four children. At least $124.29 of such amount was spent for the support of Nancy, Juanita and David. To total support for Nancy, Juanita and David in 1967 was about $1,574.29, of which the petitioner provided no more than $640. Petitioner did not provide more than one - half of the total support of Nancy, Juanita and David Richardson in 1967. Opinion In order to carry her burden of proof the petitioner must show that she provided more than half of the total amount spent for the support of her sister, niece and nephew in 1967. Aaron F. Vance, 36 T.C. 547">36 T.C. 547 (1961); Robert I. Brown, 48 T.C. 42">48 T.C. 42 (1967). It is clear on this record that petitioner has failed to establish that she is entitled to the dependency exemptions claimed.1 Therefore, Decision will be entered for the respondent. Footnotes1. This is the third time petitioner has failed to prove her case. See Katherine Batchelor, T.C. Memo. 1966-257; and Katherine Batchelor, T.C. Memo. 1969-100↩.